Shea, J., with whom Satter, J., joins,
dissenting. I disagree with the conclusion of the majority that the petitioner is not entitled to the credit provided by General Statutes § 18-98 for the time he spent in a Florida prison until conclusion of his extradition proceeding. In my view this difference in treatment accorded to those who contest extradition as compared to other prisoners who are incarcerated prior to sentence is a denial of “equal protection of the laws” that is prohibited by amendment XIV, § 1, of our federal constitution as well as article first, § 20, of our state constitution. The discrimination sanctioned by the majority cannot be justified on any rational basis and thus fails a criterion essential to the validity of any clas*329sification. See Keogh v. Bridgeport, 187 Conn. 53, 66, 444 A.2d 225 (1982); Tribe, American Constitutional Law § 16-2, pp. 994-95. It also impinges upon the free exercise of the fundamental constitutional right to challenge the legality of a person’s confinement by habeas corpus and operates principally upon a suspect class composed of those prisoners too indigent to provide bail during the pendency of the extradition proceeding. These impacts upon basic constitutional rights can be justified only by a demonstration that the classification approved by the majority opinion is necessary to meet a compelling state interest, the most difficult hurdle to surmount in the face of an equal protection challenge. Keogh v. Bridgeport, supra, 66; Leech v. Veterans’ Bonus Division Appeals Board, 179 Conn. 311, 313-15, 426 A.2d 289 (1979). No contention has been made, either by the state or the majority, that this exalted criterion for constitutional validity, if applicable, has been satisfied by the record in this case.
The interpretation of § 18-98 adopted by the opinion denying credit for time served while awaiting extradition is undeniably consistent with the language of the statute that authorizes commutation of a defendant’s sentence “by the number of days which he spent in a community correctional center” and that requires a certification of such commutation by “the supervising officer of the correctional center where such person was confined while awaiting trial . . . .” (Emphasis added.) The opinion purports to follow strictly the language restricting the commutation to time served “in a community correctional center,” as defined in General Statutes § 1-1 (w) to include only the jails in Bridgeport, Brooklyn, Haddam, Hartford, Litchfield, New Haven and Montville, as well as certain portions of the Connecticut Correctional Institution in Niantic. At the same time the opinion in footnote nine sanctions several acknowledged departures from the literal require*330ments of the statute. Prisoners who are transferred by the commissioner pursuant to § 18-86 from a community correctional center or other correctional facility while waiting trial to any other institution or facility of the department of correction continue to earn a commutation of their sentences under § 18-98. Those who are transferred to penal institutions outside Connecticut pursuant to the New England Interstate Corrections Compact, General Statutes § 18-102, are similarly allowed to receive credit under § 18-98 for the time spent in such confinement. Defendants who are transferred to mental institutions for the purpose of competency examinations pursuant to General Statutes § 54-56d are also entitled to this credit.1 Even those who, like this defendant, are extradited from another state are given this allowance for the time spent in confinement while awaiting transportation to this state after extradition has been ordered by the asylum state.
Thus, in approving these deviations from the strict language of the statute, the opinion recognizes the problem of an unconstitutional denial of equal protection of the laws that would arise if the credit for time served under § 18-98 were limited to “the number of days . . . spent in a community correctional center” as the statutory language literally commands. Despite standard imprecations about ascertaining the legislative intention “from the language of the statute itself, *331if the language is plain and unambiguous,” the majority opinion in fact has given an expansive reading to the terms of § 18-98 in order to accommodate long-standing practices of the commissioner which forestall equal protection claims that would otherwise be raised by prisoners denied the credit for time served prior to sentence, not in a community correctional center, as § 18-98 appears to dictate, but elsewhere.
I
The issue then is not whether we must adhere to the plain language of § 18-98, which limits commutation to time served in a community correctional center, but whether judicial embellishment of the statute to allow the same credit to several categories of prisoners for confinement outside a community correctional center should exclude those, like the defendant, who seek to exercise the right to contest extradition. The majority seems to rely upon two grounds as constituting a “rational basis” for treating these prisoners differently: (1) that until extradition has been ordered by the asylum state these prisoners are not “confined while awaiting trial,” as § 18-98 is claimed to require; and (2) that, prior to the extradition order, they are not subject to the control or jurisdiction of this state.
From the viewpoint of syntax, the “while awaiting trial” clause in the second sentence of § 18-98 is part of the designation of the particular correctional center whose supervising officer must certify the number of days during which a prisoner “was confined between the denial of bail to him or his inability to obtain bail and his imprisonment.” No such qualification appears in the first sentence, which provides for a commutation “by the number of days which [a prisoner] spent in a community correctional center from the time he was denied or was unable to obtain bail to the time he was so imprisoned.” In any event, it is difficult to per*332eeive any rational basis for distinguishing prisoners awaiting a trial to follow completion of an extradition proceeding from those awaiting a trial which cannot take place until completion of a competency hearing, discovery procedures, indictment by a grand jury, or countless other preliminaries to an actual trial. From the inside, all jails look alike; and when a person is confined during the period necessary for disposition of a criminal charge, time passes no more swiftly awaiting the resolution of one step of the process than another.
The second basis proposed for excluding time served out of state prior to an extradition order from the commutation allowance under § 18-98 is equally nebulous. The majority argues that because the equal protection clause merely forbids a state to “deny to any person within its jurisdiction the equal protection of the law,” such a denial is permissible here because the jail time for which the petitioner seeks credit was served in a Florida prison, outside the jurisdiction of this state. Neither our federal nor our state constitutional protections against nonsensical discrimination can be so cavalierly read. A state may not favor its own residents over others unless the discrimination bears a rational relationship to a legitimate state purpose. Metropolitan Life Ins. Co. v. Ward, U.S. , 105 S. Ct. 1676, 1680, 84 L. Ed. 2d 751, reh. denied, U.S. , 105 S. Ct. 2370, 86 L. Ed. 2d 269 (1985); Western & Southern Life Ins. Co. v. State Board of Equalization of California, 451 U.S. 648, 667-68, 101 S. Ct. 2070, 68 L. Ed. 2d 514 (1981). Although it may be true that a state’s equal protection obligations “can be performed only where its laws operate, that is, within its own jurisdiction”; Missouri ex. rel. Gaines v. Canada, 305 U.S. 337, 350, 59 S. Ct. 232, 83 L. Ed. 208 (1938); the denial of equal protection in this case occurred while the petitioner was in this state at the time of sentencing when the time he served in Florida was not credited.
*333It is undisputed that the petitioner was held in Florida solely at the behest of this state for the purpose of responding to a criminal charge in this state. The officials in Florida who arrested and confined him were acting entirely on behalf of this state. The scope of judicial inquiry at an extradition hearing is limited to the narrow issues of “(a) whether the extradition documents on their face are in order, (b) whether [the plaintiff has been charged with a crime in the demanding state, (c) whether [the plaintiff is the person named in the request for extradition; and (d) whether [the plaintiff is a fugitive.” Cuyler v. Adams, 449 U.S. 433, 443 n.11, 101 S. Ct. 703, 66 L. Ed. 2d 641 (1981), quoting Michigan v. Doran, 439 U.S. 282, 289, 99 S. Ct. 530, 58 L. Ed. 2d 521 (1978). We have recognized that, with respect to detainers, “custodial officials in the asylum and the charging states are viewed as agents for each other.” Narel v. Liburdi, 185 Conn. 562, 572, 441 A.2d 177 (1981), cert. denied, 456 U.S. 928, 102 S. Ct. 1974, 72 L. Ed. 2d 443 (1982); see State v. Braswell, 194 Conn. 297, 305, 481 A.2d 413 (1984). Although extradition is not entirely analogous to the detainer situation, for the purpose of determining whether time served solely as a result of a criminal proceeding instituted in this state should be credited in accordance with § 18-98, the period of confinement in the custody of Florida jail officials should be treated no differently from that served in this and other states under similar circumstances. The majority apparently approves such a credit for prisoners held for trial on Connecticut charges in jails of other states pursuant to General Statutes § 18-102 on the basis of a provision in Art. IV (c) that such persons “shall at all times be subject to the jurisdiction of the sending state.” In the real world this petitioner was to the same extent subject to the jurisdiction of this state while he was held in Florida, because, despite his right to a narrow inquiry into the legitimacy of the demand for his extradition, *334his incarceration was similarly within the control of this state, subject to continuance or termination solely at its command.
II
The preceding discussion has considered the denial of credit for time served while awaiting extradition wholly in terms of the standard “rational basis” test for denials of equal protection of the laws. The nature of the right of a prisoner to an extradition hearing pursuant to a writ of habeas corpus for the purpose of determining the legality of his confinement and impending transportation to the demanding state to answer criminal charges, however, implicates constitutional values sufficiently exalted in the hierarchy of individual protections to warrant application of a more demanding test to justify any infringement thereof.
The power of a state to bring before its courts a person found in another state to respond to a criminal charge is founded on article IV, § 2, f 2, of our federal constitution, which mandates that, upon a lawful demand of the executive authority, a fugitive must “be delivered up, to be removed to the State having Jurisdiction of the Crime.” Under federal statutes implementing this constitutional provision, a prisoner “is entitled to invoke the judgment of the judicial tribunals, whether of the State or the United States, by writ of habeas corpus, upon the lawfulness of his arrest and imprisonment.” Roberts v. Reilly, 116 U.S. 80, 94, 6 S. Ct. 291, 29 L. Ed. 544 (1885). “One arrested and held as a fugitive from justice is entitled, of right, upon habeas corpus to question the lawfulness of his arrest and imprisonment . . . McNicholsv. Pease, 207 U.S. 100, 109, 28 S. Ct. 58, 52 L. Ed. 121 (1907). “It must never be forgotten that the writ of habeas corpus is the precious safeguard of personal liberty and there is no higher duty than to maintain it unimpaired.” *335Bowen v. Johnston, 306 U.S. 19, 26, 59 S. Ct. 442, 83 L. Ed. 455 (1939). Although certain procedural aspects of the writ may be modified, any alternative remedy must be fully equivalent to habeas corpus “by affording the same rights in another and more convenient form.” United States v. Hayman, 342 U.S. 205, 219, 72 S. Ct. 263, 96 L. Ed. 232 (1952). The privilege of the writ of habeas corpus is expressly protected against suspension by article I, § 9, f 2, of our federal constitution. It is thus one of the “privileges or immunities of citizens of the United States” which no state may abridge under § 1 of the fourteenth amendment to the United States constitution.
Since the essential issue in a habeas corpus proceeding, such as an extradition hearing, is the legality of the petitioner’s confinement, it follows that nothing less than the fundamental constitutional right of liberty is at stake in such an inquiry. Where a legislative classification impinges upon such a fundamental right it must be struck down unless justified by a compelling state interest. Laden v. Warden, 169 Conn. 540, 542, 363 A.2d 1063 (1975). “The refusal to credit the plaintiff with jail time affects the period of his confinement and directly impinges on his fundamental right of liberty.” Id., 544. It is beyond cavil that the different treatment under § 18-98 accorded those who seek to contest extradition must inevitably operate to discourage the free exercise of that constitutional right, because such prisoners earn no commutation for the time spent in confinement, in this case 10U days, until the determination of the legality of the extradition. Only by waiving extradition could the petitioner begin to accumulate time served that would be applied upon his sentence.
The question then arises of what compelling interest the state has shown to support this evident infringement upon the exercise of the right of habeas corpus *336by a prisoner to determine the legality of the deprivation of his liberty. The majority refers to no state interest that is advanced by the discrimination it has sanctioned. It is obvious, of course, that the progress of many criminal cases would be significantly expedited if extradition were waived and thus the resources of the state might be conserved. Such considerations do not weigh heavily when balanced against the inhibition of the free exercise of such a fundamental constitutional right as habeas corpus that the majority sanctions by effectively barring those who invoke that constitutional privilege in an extradition proceeding from receiving credit for time served pursuant to § 18-98. See Plyler v. Doe, 457 U.S. 202, 229, 102 S. Ct. 2382, 72 L. Ed. 2d 786, reh. denied, 458 U.S. 1131, 103 S. Ct. 14, 73 L. Ed. 2d 1401 (1982). Commendably, the majority opinion does not suggest that conservation of the taxpayer’s dollar by inducing fugitives to waive extradition as even a rational basis for the classification it supports.
“To punish a person because he has done what the law plainly allows him to do is a due process violation ‘of the most basic sort.’ ” United States v. Goodwin, 457 U.S. 368, 372, 102 S. Ct. 2485, 73 L. Ed. 2d 74 (1982), quoting in part Bordenkircher v. Hayes, 434 U.S. 357, 363, 98 S. Ct. 663, 54 L. Ed. 2d 604, reh. denied, 435 U.S. 918, 98 S. Ct. 1477, 55 L. Ed. 2d 511 (1978). The opinion acknowledges this principle but finds it inapplicable because of the absence of any “hard evidence of any vindictiveness, retaliation or punishment directed to the respondent in refusing the requested credit” and because “the plain statutory command of § 18-98 is that the requested credit cannot be given.” The prohibition against punishment for exercising a protected statutory or constitutional right cannot be circumvented by the lack of improper motivation on the part of those responsible for administer*337ing a provision challenged because it operates to deny a statutory benefit to a discrete class who seek to exercise a fundamental constitutional right. See United States v. Jackson, 390 U.S. 570, 582-83, 88 S. Ct. 1209, 20 L. Ed. 2d 138 (1968). Despite the “plain statutory command of § 18-98,” the majority approves the practices of the commissioner in extending the credit for pretrial confinement to all prisoners except those, like the petitioner, who choose to contest extradition. This exclusion must be viewed as a penalty upon the free exercise of that fundamental right in the absence of a demonstration that significant state interests justify different treatment of those who contest extradition.
Ill
The majority opinion does not consider the equal protection problem that its view of § 18-98 creates for those who are unable because of indigency to post the amount of bail set by the court of the asylum state during the pendency of the extradition proceeding. Although the petitioner does not fall into this class because his incarceration during extradition resulted from a denial of bail rather than from his inability to provide bail, the ramifications of the restricted interpretation of the statute adopted by the opinion must be fully explored despite the inability of this petitioner to claim an equal protection violation in his own behalf. The construction of the statute now adopted is not likely to be altered when another petitioner comes before us who is qualified to raise the claim which the opinion puts aside. See Seals v. Hickey, 186 Conn. 337, 356, 441 A.2d 604 (1982) (Shea, J., dissenting).
Not all those who contest extradition are deprived by the majority of the credit for time served while extradition is pending, because those who have sufficient financial resources may gain their freedom by providing bail where the court has set an amount. Those *338who are able to exercise this privilege, of course, would earn no time to be credited under § 18-98 in any event, regardless of the restriction placed upon its availability by the opinion. Where bail has been made accessible, therefore, the entire burden of the denial by the opinion of commutation for time served during extradition is borne by those too poor to make bail. The affluent may contest extradition without being similarly penalized.
Although we have not yet arrived at the time when all discriminations between rich and poor in the administration of our criminal justice system are prohibited, any difference in treatment based upon financial ability must be closely scrutinized to meet constitutional requirements. “In criminal trials a State can no more discriminate on account of poverty than on account of religion, race, or color.” Griffin v. Illinois, 351 U.S. 12, 17, 76 S. Ct. 585, 100 L. Ed. 891 (1956). This principle is applicable to extradition as well, because the effect of denying commutation credit to those who cannot post bail during the pendency of the proceeding is to require that they serve more time than those who are financially able to gain their release during that period of time. Just as it is impermissible to incarcerate a person whose indigency makes it impossible to pay a fine that has been imposed; Tate v. Short, 401 U.S. 395, 399, 91 S. Ct. 668, 28 L. Ed. 2d 130 (1971); any differences in the effective length of a sentence resulting from differences in financial resources cannot be justified. See Williams v. Illinois, 399 U.S. 235, 243-45, 90 S. Ct. 2018, 26 L. Ed. 2d 586 (1970). The inability to make bail before trial has been held to preclude the imposition of the maximum sentence provided for a crime unless credit is given for all pre-sentence jail time. Jackson v. Alabama, 530 F.2d 1231, 1235 (5th Cir. 1976); Hill v. Wainwright, 465 F.2d 414, 415 (5th Cir. 1972); Hart v. Henderson, 449 F.2d 183 (5th Cir. *3391971). “[OJnce the State has defined the outer limits of incarceration necessary to satisfy its penological interests and policies, it may not then subject a certain class of convicted defendants to a period of imprisonment beyond the statutory maximum solely by reason of their indigency.” Williams v. Illinois, supra, 241-42. This court also has declared that “statutes violate the due process clause of the fourteenth amendment to the United States constitution where they operate to lengthen the time a prisoner must serve in confinement beyond the maximum authorized by statute.” Laden v. Warden, supra, 544 n.3.
The view of § 18-98 taken by the majority would clearly violate Williams in the case of a person who received a maximum sentence for an offense, unless the time served during extradition effectuated a corresponding reduction in sentence. Williams requires that this subclass of extradited offenders be given credit for time served outside the boundaries of this state, regardless of the limitation the opinion purports to uphold that the § 18-98 credit is applicable only to pretrial detention within our borders. This subclassification creates an additional equal protection problem in that the availability of the credit to only those extradited prisoners who receive maximum sentences, presumably the worst offenders, is impossible to justify on any rational basis.
In Laden v. Warden, supra, we recognized that even the interest of the state in maintaining prison discipline could not support a deprivation of credit for time served prior to sentence under § 18-98 where the impact of the disciplinary rule was borne only by those unable to post bail because of indigency. Similarly, in Moscone v. Manson, 185 Conn. 124, 440 A.2d 848 (1981), we rejected “a literal reading” of General Statutes § 53a-38 that would have placed it “in constitutional jeopardy” because of its discriminatory effect in rela*340tion to the calculation of “good time credits” upon indigent prisoners who remained incarcerated during the pendency of appeals from their convictions in the trial court. The majority offers no rationale for treating differently the denial of credit for jail time pending extradition, the impact of which is also not shared by those with sufficient finances to be released on bail during the proceeding.
It is incomprehensible, therefore, that the majority has chosen to disregard the administrative directive issued by the commissioner in 1976 providing that presentence jail time credit under § 18-98 should be applied to all sentences “regardless of where served.” We have frequently held that the interpretation of a statute by the agency charged with enforcing it is entitled to substantial weight in its construction. State v. Sober, 166 Conn. 81, 90, 347 A.2d 61 (1974). This principle warrants special consideration here. The lay perception of “equal justice before the law” embodied in this regulation undoubtedly reflects the practical wisdom of the commissioner that prisoners should be treated equally in regard to credit for time served in order to remove any basis for complaints of disparity that often create prison discipline problems. While we in our ivory tower, far removed from the turmoil, may rely upon abstruse concepts of “jurisdiction” to justify what lay persons perceive as unequal treatment, the commissioner must daily confront the consequences of our determination in the form of disgruntled prisoners citing others who spend less actual time in confinement under sentences of the same duration.
I believe that we should join those courts that have construed jail time credit statutes containing restrictive language similar to that of § 18-98 to afford credit for time spent in confinement prior to sentence regardless of where the prisoner is held. See United States v. Harvey, 711 F.2d 113 (8th Cir. 1983); Ballard v. *341Blackwell, 449 F.2d 868, 869 (5th Cir. 1971); Zulla v. Florida, 404 So. 2d 202, 203 (Fla. App. 1981); Nutt v. State, 451 N.E.2d 342, 345 (Ind. App. 1983); People v. Havey, 11 Mich. App. 69, 160 N.W.2d 629 (1968); People v. Nagler, 21 App. Div. 2d 490, 494, 251 N.Y.S.2d 107 (1964). Accordingly, I would find no error in the judgment of the trial court awarding the credit sought by the petitioner. *342been caused by the intoxication of a person to whom the defendants served alcoholic liquor while intoxicated, brought to the Superior Court in the judicial district of Middlesex at Middletown and tried to the jury before Higgins, J.; verdict for the plaintiffs and, after the action by the named plaintiff was withdrawn, judgment for the plaintiff Charles L. Dickinson in the amount of $20,000, from which judgment the plaintiff Charles L. Dickinson appealed and the named defendant cross appealed to this court.

 General Statutes § 54-56d (r) provides in reference to persons who are confined in mental institutions awaiting determination of their competency to stand trial in a pending criminal case as follows: “Actual time spent in confinement on an inpatient basis pursuant to this section shall be credited against any sentence imposed on the defendant in the pending criminal case or in any other case arising out of the same conduct in the same manner as time is credited for time spent in a correctional facility awaiting trial.”
This provision became effective on October 1, 1981, more than a year after this defendant had been sentenced. The record in this case does not indicate whether prior to its enactment the commissioner’s practice was to allow such a credit for time spent in a mental institution awaiting a competency determination.